--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2

 
EXECUTIVE EMPLOYMENT AGREEMENT
 
THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is entered as of December
1, 2015 (“Effective Date”) by and between MagicJack VocalTec Ltd. (the
“Company”) and Keith Reed (the “Executive” and, together with the Company, the
“Parties”).
 
WHEREAS, the Company desires for the Executive to be employed as General Manager
– Senior Vice President Enterprise (“GM/SVP - Enterprise”) of the Company as of
December 1, 2015, and Executive desires to accept employment, subject to and on
the terms and conditions set forth in this Agreement; and


WHEREAS, both the Company and the Executive have read and understood the terms
and provisions set forth in this Agreement and have been afforded a reasonable
opportunity to review this Agreement with their respective legal counsel; and


WHEREAS, the terms of this Agreement have been reviewed and approved by the
members of the Compensation Committee of the Board of Directors of the Company
(the “Board”), approved by the Board, and determined by the Compensation
Committee and the Board to be consistent with the principles of Amendment 20 to
the Israeli Companies Law.


NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and for other valuable consideration the receipt and adequacy of which
is hereby acknowledged, the Parties hereby agree as follows:


 
1.
POSITION AND DUTIES. The Company hereby agrees to employ the Executive in the
positions and titles of GM/SVP Enterprise of the Company effective as of
December 1, 2015, and the Executive hereby agrees to be employed in such
capacity. The Executive will perform all duties and responsibilities inherent in
the positions of GM/SVP Enterprise. The Executive shall report directly to the
Company’s Chief Executive Officer. He shall have all authority and
responsibility commensurate with the GM/SVP Enterprise title.



 
2.
TERM OF AGREEMENT AND EMPLOYMENT. The term of the Executive’s employment under
this Agreement will begin on the date hereof and terminate on December 31st,
2018.



 
3.
DEFINITIONS.

 
 
A.
CAUSE. For purposes of this Agreement, “Cause” for the termination of the
Executive’s employment hereunder shall be deemed to exist if, in the reasonable
judgment of the Company’s Board: (i) the Executive commits fraud, theft or
embezzlement against the Company or any subsidiary or affiliate thereof; (ii)
the Executive is convicted of a felony or a crime involving moral turpitude and
such conviction, in the Board’s reasonable determination, has had or will have
an adverse impact, directly or indirectly, on the Company; (iii) the Executive
breaches any non-competition, confidentiality or non-solicitation agreement with
the Company or any subsidiary or affiliate thereof; (iv) the Executive’s
material breach of the Company’s Insider Trading Policy or FD/Media Policy, (v)
the Executive breaches any of the terms of this Agreement and fails to cure such
breach within thirty (30) days after the receipt of written notice of such
breach from the Company; or (vi) the Executive engages in gross negligence or
willful misconduct that causes harm to the business and operations of the
Company or a subsidiary or affiliate thereof.

 
 
 

--------------------------------------------------------------------------------

 
 
 
B.
GOOD REASON. Termination by the Executive of his employment for “Good Reason”
shall mean a termination by the Executive of his employment upon the occurrence
of one of the following events or conditions without the consent of the
Executive:

 
(i)           A material reduction in the authority, duties or responsibilities
of the Executive;


(ii)          Any material reduction in the Executive’s Annual Base Salary or
Target Annual Bonus (as defined below); or
 
 
  (iii)
Any material breach of this Agreement by the Company.

 
Notwithstanding the foregoing, the Executive shall not be deemed to have
terminated his employment for Good Reason unless: (i) the Executive terminates
his employment no later than ninety (90) days following his initial discovery of
the above referenced event or condition which is the basis for such termination;
and (ii) the Executive provides to the Company a written notice of the existence
of the above referenced event or condition which is the basis for the
termination within forty-five (45) days following his initial discovery of such
event or condition, and the Company fails to remedy such event or condition
within thirty (30) days following the receipt of such notice.
 
 
4.
COMPENSATION.

 
 
A.
ANNUAL BASE SALARY.   Executive shall be paid an annual base salary of $350,000,
subject to review each calendar year and possible increase in the sole
discretion of the Board, payable in equal twice monthly installments (the
“Annual Base Salary”).

 
 
B.
ANNUAL BONUS. For each fiscal year of employment during which the Company
employs the Executive, Executive shall be eligible to receive a bonus (the
“Annual Bonus”) based on the Company meeting certain performance criteria.
Executive’s maximum annual bonus will be up to $200,000, subject to review each
calendar year and possible increase in the sole discretion of the Board (the
“Maximum Annual Bonus”). The Annual Bonus formula and performance criteria for
each fiscal year will be based on criteria agreed to by the Company’s Chief
Executive Officer and Executive and approved by the Company’s Compensation
Committee and Board of Directors (the “Annual Bonus Criteria”). The Annual Bonus
Criteria for the Annual Bonus to be earned for calendar year 2016 are set forth
in Attachment A hereto. The Annual Bonus Criteria for calendar years 2017 and
2018 will be communicated to Executive no later than December 31st of the year
prior to the year for which the Annual Bonus Criteria will apply.

 
 
2

--------------------------------------------------------------------------------

 
 
Executive will not be entitled to a bonus for calendar year 2015. Each Annual
Bonus thereafter shall be paid on the basis of the Company’s fiscal year, which
is the calendar year.


The Annual Bonus payable to Executive shall be paid no later than 2-1/2 months
following the end of the calendar year with respect to which the Annual Bonus
was earned.
 
Executive shall only be entitled to receive an Annual Bonus if Executive is
employed by the Company pursuant to this Agreement at the close of business on
the last day of the applicable fiscal year with respect to the Annual Bonus.


If the Company’s financial statements are restated for a period for which an
Annual Bonus has been paid under the terms of this Agreement, the Annual Bonus
amount for such period will be re-calculated by the Company (the
“Recalculated Bonus Amount”). In any such event, the difference between the
Annual Bonus in question and the Recalculated Bonus Amount shall be paid to or
refunded by the Executive, as applicable, not later than sixty (60) days after
the restatement, provided that no such adjustments will be made at any time
after the 2nd anniversary of the Annual Bonus payment in question.
 
 
5.
EXECUTIVE BENEFITS AND REIMBURSEMENTS. Executive will be entitled to twenty (20)
paid-time-off (PTO) days of vacation per fiscal year. The Executive will be
eligible to participate in, without action by the Board or any committee
thereof, any benefits and perquisites available to executive officers of the
Company, including any group health, dental, life insurance, disability, or
other form of executive benefit plan or program of the Company now existing or
that may be later adopted by the Company (collectively, the
“Executive Benefits”). The Company shall reimburse Executive for all ordinary
and necessary business expenditures made by Executive in connection with, or in
furtherance of, his employment upon presentation by Executive of expense
statements, receipts, vouchers or such other supporting information as may from
time to time be reasonably requested by the Company.

 
 
6.
EQUITY GRANT. Executive shall be granted stock options to purchase 499,307
shares of the Company’s ordinary shares at an exercise price equal to the fair
market value of the Company’s ordinary shares on the date of grant, which will
be the date of this Agreement (the “Options”). In addition, Executive shall be
granted 192,926 shares of restricted ordinary shares (the “Restricted Stock”)
effective as of the date of this Agreement. The Options and Restricted Stock
will vest as set forth in the Option Agreement and Restricted Stock Agreement
granting the Options and the Restricted Stock.



 
7.
TERMINATION. Either the Executive or the Company may terminate the Executive’s
employment under this Agreement for any reason upon not less than thirty (30)
days prior written notice.



 
A.
TERMINATION OF EMPLOYMENT BY THE EXECUTIVE FOR GOOD
REASON OR BY THE COMPANY WITHOUT CAUSE.  Upon the termination of the Executive’s
employment under this Agreement by the Executive for Good Reason or by the
Company without Cause, the Executive shall be entitled to be paid a termination
payment (the “Termination Payment”) equal to one (1) times the Executive’s
Annual Base Salary at the time of such termination. The Termination Payment
shall be paid in lump sum within fifteen (15) days after the Company’s receipt
of a general release that has become irrevocable as specified in Section 7(D)
following any termination pursuant to this Section 7(A).



 
3

--------------------------------------------------------------------------------

 
 
 
B.
TERMINATION OF EMPLOYMENT BY RESIGNATION OF EXECUTIVE
WITHOUT GOOD REASON, BY THE COMPANY WITH CAUSE, DEATH OR DISABILITY. Upon the
termination of the Executive’s employment by the resignation of Executive
without Good Reason, by the Company with Cause, death, disability or for any
other reason other than a reason described in Section 7(A), the Executive shall
be due no further compensation other than what is due and owing through the
effective date of such Executive’s resignation or termination (including any
Annual Bonus that may be due and payable to the Executive).

 
 
C.
PAYMENT REDUCTION UNDER SECTION 280G. Notwithstanding any other provision of
this Agreement, in the event that any payment or benefit received or to be
received by Executive (whether pursuant to the terms of this Agreement or any
other plan, arrangement or agreement) (collectively, the "Total Benefits") would
be subject to the excise tax imposed under Section 4999 of the Code (the
“Excise Tax”), the Total Benefits shall be reduced to the extent necessary so
that no portion of the Total Benefits is subject to the Excise Tax; provided,
however, that no such reduction in the Total Benefits shall be made if by not
making such reduction, Executive’s Retained Amount (as hereinafter defined)
would be greater than Executive’s Retained Amount if the Total Benefits are not
so reduced. In the event any such reduction is required, the Total Benefits
shall be reduced in the following order: (i) any portion of the Total Benefits
that are not subject to Section 409A of the Code (other than Total Benefits
resulting from any accelerated vesting of equity-based awards), (ii) Total
Benefits that are subject to Section 409A of the Code in reverse order of
payment, and (iii) Total Benefits that are not subject to Section 409A and arise
from any accelerated vesting of any equity-based awards. All determinations with
respect to this Section 7(C) and the assumptions to be utilized in arriving at
such determination shall be made by an independent public accounting firm with a
national reputation in the United States that is reasonably agreed to by the
Executive and the Company (the “Accounting Firm”) which shall provide detailed
support and calculations both to the Company and to Executive. The parties
hereto hereby elect to use the applicable Federal rate that is in effect on the
date this Agreement is entered into for purposes of determining the present
value of any payments provided for hereunder for purposes of Section 280G of the
Code. “Retained Amount” shall mean the present value (as determined in
accordance with sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of the
Total Benefits net of all federal, state and local taxes imposed on Executive
with respect thereto.



 
4

--------------------------------------------------------------------------------

 
 
 
D.
GENERAL RELEASE OF CLAIMS. Executive shall not be entitled to any Termination
Payment unless (i) Executive has executed and delivered to the Company a general
release of claims (in such form reasonably satisfactory to the Company) (the
“Release”) and such Release has become irrevocable under the Age Discrimination
in Employment Act (ADEA) and its terms not later than fifty-six (56) days after
the date of Executive’s termination of employment hereunder. The Company shall
deliver to Executive a copy of the Release not later than three (3) days after
the Company’s termination of Executive’s employment without Cause or Executive’s
termination of Employment for Good Reason.

 
 
E.
NO OFFSET AND NO MITIGATION. Executive shall not be required to mitigate any
damages resulting from a breach by the Company of this Agreement by seeking
other comparable employment. The amount of any payment or benefit provided for
in this Agreement shall not be reduced by any compensation or benefits earned by
or provided to Executive as a result of his employment by another employer.

 
 
8.
RESTRICTIVE COVENANTS.

 
 
A.
GENERAL.  The Company and the Executive hereby acknowledge and agree that
(i)  the Executive is in possession of trade secrets of the Company (the
“Trade Secrets”), (ii) the restrictive covenants contained in this Section 8 are
justified by legitimate business interests of the Company, including, but not
limited to, the protection of the Trade Secrets, and (iii) the restrictive
covenants contained in this Section 8 are reasonably necessary to protect such
legitimate business interests of the Company.

 
 
B.
NON-COMPETITION. In consideration for the termination payments and benefits that
the Executive may receive in accordance with Section 7 of this Agreement, the
Executive agrees that during the period of the Executive’s employment with the
Company and until one (1) year after the termination of the Executive’s
employment with the Company, the Executive will not, directly or indirectly,
either (i)   on the Executive’s own behalf or as a partner, officer, director,
trustee, executive, agent, consultant or member of any person, firm or
corporation, or otherwise, enter into the employ of, render any service to, or
engage in any business or activity which is the same as or competitive with any
business or activity conducted by the Company or any of its majority-owned
subsidiaries, or (ii) become an officer, employee or consultant of, or otherwise
assume a substantial role or relationship with, any governmental entity, agency
or political subdivision that is a client or customer of the Company or any
subsidiary or affiliate of the Company; provided, however, that the foregoing
shall not be deemed to prevent the Executive from investing in securities of any
company having a class of securities which is publicly traded, so long as
through such investment holdings in the aggregate, the Executive is not deemed
to be the beneficial owner of more than five percent (5%) of the class of
securities that is so publicly traded. During the period of the Executive’s
employment and until two (2) years after the termination of the Executive’s
employment, the Executive will not, without the Company’s prior written consent,
directly or indirectly, on the Executive’s own behalf or as a partner,
shareholder, officer, executive, director, trustee, agent, consultant or member
of any person, firm or corporation or otherwise, seek to employ or otherwise
seek the services of any employee or consultant of the Company or any of its
majority- owned subsidiaries.

 
 
5

--------------------------------------------------------------------------------

 
 
 
C.
CONFIDENTIALITY. During and following the period of the Executive’s employment
with the Company, the Executive will not use for the Executive’s own benefit or
for the benefit of others, or divulge to others, any information, Trade Secrets,
knowledge or data of a secret or confidential nature and otherwise not available
to members of the general public that concerns the business or affairs of the
Company or its subsidiaries or affiliates and which was acquired by the
Executive at any time prior to or during the term of the Executive’s employment
with the Company (collectively the “Data”), except with the specific prior
written consent of the Company.



 
D.
WORK PRODUCT. The Executive agrees that all programs, inventions, innovations,
improvements, developments, methods, designs, analyses, reports and all similar
or related information which relate to the business of the Company and its
subsidiaries or affiliates, actual or anticipated, or to any actual or
anticipated research and development conducted in connection with the business
of the Company and its subsidiaries or affiliates, and all existing or future
products or services, which are conceived, developed or made by the Executive
(alone or with others) during the term of this Agreement (“Work Product”) belong
to the Company. The Executive will cooperate fully in the establishment and
maintenance of all rights of the Company and its subsidiaries or affiliates in
such Work Product. The provisions of this Section 8(D) will survive termination
of this Agreement indefinitely to the extent necessary to require actions to be
taken by the Executive after the termination of the Agreement with respect to
Work Product created during the term of this Agreement.

 
 
E.
NON-DISPARAGEMENT. Executive covenants agrees that during the term of this
Agreement and at all times thereafter, he shall not engage in any pattern of
conduct that involves the making or publishing of written or oral statements or
remarks which are disparaging, deleterious or damaging to the integrity,
reputation or goodwill of the Company or its subsidiaries.



 
F.
ENFORCEMENT. The Parties agree and acknowledge that the restrictions contained
in this Section 8 are reasonable in scope and duration and are necessary to
protect the Company or any of its subsidiaries or affiliates. If any covenant or
agreement contained in this Section 8 is found by a court having jurisdiction to
be unreasonable in duration, geographical scope or character of restriction, the
covenant or agreement will not be rendered unenforceable thereby but rather the
duration, geographical scope or character of restriction of such covenant or
agreement will be reduced or modified with retroactive effect to make such
covenant or agreement reasonable, and such covenant or agreement will be
enforced as so modified. The Executive agrees and acknowledges that the breach
of this Section 8 will cause irreparable injury to the Company or any of its
subsidiaries or affiliates and upon the breach of any provision of this
Section 8, the Company or any of its subsidiaries or affiliates shall be
entitled to injunctive relief, specific performance or other equitable relief,
without being required to post a bond; PROVIDED, HOWEVER, that, this shall in no
way limit any other remedies which the Company or any of its subsidiaries or
affiliates may have (including, without limitation, the right to seek monetary
damages). In the event of any conflict between the provisions of this
Section 8 and Section 7 of the Agreement, the provisions of this Section 8 shall
prevail.

 
 
6

--------------------------------------------------------------------------------

 
 
 
9.
REPRESENTATIONS. The Executive hereby represents and warrants to the Company
that (i) the execution, delivery and full performance of this Agreement by the
Executive does not and will not conflict with, breach, violate or cause a
default under any agreement, contract or instrument to which the Executive is a
party or any judgment, order or decree to which the Executive is subject; and
(ii) upon the execution and delivery of this Agreement by the Executive and the
Company, this Agreement will be the Executive’s valid and binding obligation,
enforceable in accordance with its terms.

 
 
10.
ASSIGNMENT. The Executive may not assign, transfer, convey, mortgage,
hypothecate, pledge or in any way encumber the compensation or other benefits
payable to the Executive or any rights which the Executive may have under this
Agreement. Neither the Executive nor the Executive’s beneficiary or
beneficiaries will have any right to receive any compensation or other benefits
under this Agreement, except at the time, in the amounts and in the manner
provided in this Agreement. This Agreement will inure to the benefit of and will
be binding upon any successor to the Company, and any successor to the Company
shall be authorized to enforce the terms and conditions of this Agreement,
including the terms and conditions of the restrictive covenants contained in
Section 8 hereof. As used in this Agreement, the term “successor” means any
person, firm, corporation or other business entity which at any time, whether by
merger, purchase or otherwise, acquires all or substantially all of the capital
stock or assets of the Company. This Agreement may not otherwise be assigned by
the Company.

 
 
11.
GOVERNING LAW. This Agreement shall be governed by the laws of the State of
Florida without regard to the application of conflicts of laws.

 
 
12.
ENTIRE AGREEMENT. This Agreement constitutes the only agreements between Company
and the Executive regarding the Executive’s employment by the Company. This
Agreement supersedes any and all other agreements and understandings, written or
oral, between the Company and the Executive regarding the subject matter hereof
and thereof. A waiver by either party of any provision of this Agreement or any
breach of such provision in an instance will not be deemed or construed to be a
waiver of such provision for the future, or of any subsequent breach of such
provision. This Agreement may be amended, modified or changed only by further
written agreement between the Company and the Executive, duly executed by both
Parties.



 
13.
SEVERABILITY; SURVIVAL. In the event that any provision of this Agreement is
found to be void and unenforceable by a court of competent jurisdiction, then
such unenforceable provision shall be deemed modified so as to be enforceable
(or if not subject to modification then eliminated herefrom) to the extent
necessary to permit the remaining provisions to be enforced in accordance with
the Parties’ intention. The provisions of  Section 8 (and the restrictive
covenants contained therein) shall survive the termination for any reason of
this Agreement and/or the Executive’s relationship with the Company.

 
 
7

--------------------------------------------------------------------------------

 
 
 
14.
NOTICES. Any and all notices required or permitted to be given hereunder will be
in writing and will be deemed to have been given when deposited in United States
mail, certified or registered mail, postage prepaid. Any notice to be given by
the Executive hereunder will be addressed to the Company to the attention of
Chief Executive Officer at 222 Lakeview Avenue, Suite 1600, West Palm Beach, FL
33401. Any notice to be given to the Executive will be addressed to the
Executive at the Executive’s residence address last provided by the Executive to
the Company. Either party may change the address to which notices are to be
addressed by notice in writing to the other party given in accordance with the
terms of this Section.

 
 
15.
HEADINGS. Section headings are for convenience of reference only and shall not
limit or otherwise affect the meaning or interpretation of this Agreement or any
of its terms and conditions.

 
 
16.
SECTION 409A COMPLIANCE.

 
 
A.
GENERAL. It is the intention of both the Company and the Executive that the
benefits and rights to which the Executive is entitled pursuant to this
Agreement comply with Code Section 409A or exceptions thereto and the provisions
of this Agreement shall be construed in a manner consistent with that intention.
If the Executive or the Company believes, at any time, that any such benefit or
right that is subject to Code Section 409A does not so comply, it shall promptly
advise the other and shall negotiate reasonably and in good faith to amend the
terms of such benefits and rights such that they comply with Code Section 409A
(with the most limited possible economic effect on the Executive and on the
Company).

 
 
B.
DISTRIBUTIONS ON ACCOUNT OF SEPARATION FROM SERVICE. To the extent required to
comply with Code Section 409A, any payment or benefit required to be paid under
this Agreement on account of termination of the Executive’s service (or any
other similar term) shall be made only in connection with a “separation from
service” with respect to the Executive within the meaning of Code Section 409A.

 
 
C.
NO ACCELERATION OF PAYMENTS. Neither the Company nor the Executive, individually
or in combination, may accelerate any payment or benefit that is subject to Code
Section 409A, except in compliance with Code Section 409A and the provisions of
this Agreement, and no amount that is subject to Code Section 409A shall be paid
prior to the earliest date on which it may be paid without violating Code
Section 409A.

 
 
D.
SIX MONTH DELAY FOR SPECIFIED EMPLOYEES. In the event that the Executive is a
“specified employee” (as described in Code Section 409A), and any payment or
benefit payable pursuant to this Agreement constitutes deferred compensation
under Code Section 409A, then, to the extent required to comply with Section
409A of the Code, no such payment or benefit shall be made before the date that
is six months after the Executive’s “separation from service” (as described in
Code Section 409A) (or, if earlier, the date of the Executive’s death). Any
payment or benefit delayed by reason of the prior sentence shall be paid out or
provided in a single lump sum at the end of such required delay period in order
to catch up to the original payment schedule.



 
8

--------------------------------------------------------------------------------

 


 
E.
TREATMENT OF EACH INSTALLMENT AS A SEPARATE PAYMENT. For purposes of applying
the provisions of Code Section 409A to this Agreement, each separately
identified amount to which the Executive is entitled under this Agreement shall
be treated as a separate payment. In addition, to the extent permissible under
Code Section 409A, any series of installment payments under this Agreement shall
be treated as a right to a series of separate payments.



 
F.
REIMBURSEMENTS AND IN-KIND BENEFITS. With respect to reimbursements and in-kind
benefits that may be provided under the Agreement (the “Reimbursement Plans”),
to the extent any benefits provided under the Reimbursement Plans are subject to
Section 409A, the Reimbursement Plans shall meet the following requirements:

 
(i)           Reimbursement Plans shall use an objectively determinable,
nondiscretionary definition of the expenses eligible for reimbursement or of the
in- kind benefits to be provided;
 
(ii)           Reimbursement Plans shall provide that the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during the Executive’s
taxable year may not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided, however, that
Reimbursement Plans providing for reimbursement of expenses referred to in Code
Section 105(b) shall not fail to meet the requirement of this
Section 16(F)(ii) solely because such Reimbursement Plans provide for a limit on
the amount of expenses that may be reimbursed under such arrangements over some
or all of the period in which Reimbursement Plans remain in effect;


(iii)           The reimbursement of an eligible expense is made on or before
the last day of Executive’s taxable year following the taxable year in which the
expense was incurred; and


(iv)           The right to reimbursement or in-kind benefits under the
Reimbursement Plans shall not be subject to liquidation or exchange for another
benefit.
 
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement under seal as of the date first above written
 
MAGICJACK VOCALTEC LTD.


Signature:    /s/ Gerald T. Vento                                           


Name:          Gerald T. Vento
Title:            President and Chief Executive Officer


EXECUTIVE

Signature:    /s/ Keith
Reed                                                      


Name:          Keith Reed
 
10

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





 

